FILED
                            NOT FOR PUBLICATION                              MAR 28 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SHINGLE SPRINGS BAND OF MIWOK                     No. 10-17329
INDIANS,
                                                  D.C. No. 2:08-cv-03133-JAM-
               Plaintiff - Appellee,              DAD

  v.
                                                  MEMORANDUM *
CESAR CABALLERO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, LEAVY and BYBEE, Circuit Judges.

       Cesar Caballero appeals the district court’s grant of a request for preliminary

injunctive relief against him. We have jurisdiction under 28 U.S.C. § 1292(a)(1),

and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Our sole inquiry is whether the district court abused its discretion in granting

preliminary injunctive relief. The Lands Council v. McNair, 537 F.3d 981, 986

(9th Cir. 2008); see Winter v. Natural Resources Defense Council, 129 S. Ct. 365,

374 (2008) (listing factors for district court to consider); Sports Form, Inc.,

686 F.2d 750, 752-53 (9th Cir. 1982) (explaining limited scope of review). We

conclude the district court did not abuse its discretion. Accordingly, we affirm the

district court’s order granting the preliminary injunction.

      AFFIRMED.




                                           2                                      10-17329